DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/14/25020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all of the US Patent Application Publication Numbers are invalid. It appears that the Applicant is missing one or more zeroes following the year designation (first four digits).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 7/15/25020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all of the US Patent Application Publication Numbers are invalid. It appears that the Applicant is missing one or more zeroes following the year designation (first four digits).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 7-13, 15-16, 21-23, 25, 29-3032-34, 37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 18-20, 22, 25-29 and 32-34 of copending Application No. 16/811138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the current pending claims are presented as claim limitations in the ‘138 application-however, these claim limitations are presented in a different order. This is to say, the limitations of independent claims 1 and 21 of the instant application are “built from” combinations of claim limitations presented in both the independent and dependent claims of the ‘138 application. Likewise, the dependent claims of the instant application are either of the same scope as the ‘138 application, or built from combinations of the limitations of the dependent claim limitations presented in the ‘138 application. As such, an obviousness type double patenting rejection is necessary. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11-12, 15, 21-23, 25, 33-34 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansfield (U.S. Patent Application Publication Number 20170281981, from hereinafter “Mansfield”).
In regards to claims 1, 15 and 21, Mansfield teaches a particle therapy system and method of treating a target using a particle beam (see, i.e., abstract) comprising a particle accelerator (FIG. 1, accelerator 104, paragraph 0033), a scanning magnet to direct the particle beam along a path at least part way through the target (FIG. 2, scanning magnets 204 and 206) and a control system (FIGS. 1-2, control system 110) to control the scanning magnet to direct the particle beam along multiple paths at least part way through the targets (FIGS. 3 and 6-7)and to control the energy of the particle beam so that, along each of the multiple paths, the particle beam treats a 3-D columnar portion of the target (paragraphs 0044 and 0070) wherein, while the particle beam is directed along each of the multiple paths, the particle beam delivers a dose of radiation to the target that exceeds 1 Gray per second for a duration of less than 5 seconds (paragraph 0064).
In regards to claims 2 and 23, Mansfield teaches energy absorbing structures, each of the energy absorbing structures being configured to reduce an energy of the particle beam as the particle beam passes through the energy absorbing structure to the target (paragraph 0044) and wherein the control system is configured to control the energy of the particle beam by moving one or more of the energy absorbing structures into or out of the path of the particle beam between the source and the particle beam (paragraph 0044).
In regards to claim 22, Mansfield teaches that the control system is configured to control the scanning magnet so that the particle beam is directed along each path through the target only once (FIG. 3, it is made clear this is a ‘beam shot’ in both the FIG. and paragraph 0051).
In regards to claims 9 and 25, Mansfield teaches that moving the one or more energy absorbing plates into or out the particle beam path comprises controlling a first plate among the one or more energy absorbing plates to move during passage of the particle beam through the one or more energy absorbing plates to the target, the first plate being controllable to move across at least a part of the beam field, the beam field corresponding to a plane defining a maximum extent that the particle beam can move relative to the target (paragraphs 0042-0068).
In regards to claims 11 and 33, Mansfield teaches that the control system is configured to control the beam to deliver, on each path, a dose of radiation to the target that exceeds 20 Gray per second for a duration of less than 5 seconds (paragraph 0064).
In regards to claims 12 and 35, Mansfield teaches that the control system is configured to control the particle beam to deliver, on each path, a dose of radiation to the target between 20 Gray per second and 100 Gray per second for a duration of less than 5 seconds (paragraph 0064).
In regards to claim 39, Mansfield teaches that the control system is configured to control an intensity of the particle beam along multiple paths and wherein the intensity of the particle beam is different along at least two multiple paths (paragraphs 0011, 0016, 0036, 0076, 0080 and 0084).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield as applied to claim 1 above, and further in view of Cooley et al. (U.S. Patent Application Publication Number 20180020535, from hereinafter “Cooley”).
In regards to claim 13, Mansfield fails to teach that the particle beam comprises a Gaussian pencil beam having a size of at least 2 mm sigma or that the particle beam comprises a Gaussian pencil beam having a size between 2 mm and 20 mm sigma.
Cooley teaches that the particle beam comprises a Gaussian pencil beam having a size of at least 2 mm sigma or that the particle beam comprises a Gaussian pencil beam having a size between 2 mm and 20 mm sigma (paragraphs 0085 and 0139-0142).
In view of the teaching of Cooley it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the particle beam comprises a Gaussian pencil beam having a size of at least 2 mm sigma or that the particle beam comprises a Gaussian pencil beam having a size between 2 mm and 20 mm sigma. Radiation therapy involves extreme precision-anything less often does more harm than good. Thus in general, the better the beam can be controlled, and the width of the beam controlled, the more desirable and marketable the machine will be.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881